Citation Nr: 0702292	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  03-16 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran had active service from July 1955 to November 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from May and June 2002 rating decisions of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which, in pertinent part, determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for residuals of a back injury.  

This case was previously before the Board in May 2004, at 
which time the Board determined that new and material 
evidence had been presented, reopened the claim, and remanded 
the case in order for a VA examination to be conducted.  A VA 
examination was conducted in March 2005; in August 2005, the 
Board determined that additional development was necessary 
and remanded the claim again.  

In December 2005, the claim came before the Board again, and 
service connection for residuals of a back injury was denied.  
In June 2006, the VA General Counsel submitted a motion to 
the U.S. Court of Appeals for Veterans Claims (Court) 
requesting the December 2005 Board decision be vacated and 
the case be remanded in order for the Board to consider 
evidence that was not addressed in the December 2005 
decision.  In August 2006, a Court order was issued granting 
the VA General Counsel's motion.  The claim is now properly 
before the Board for final appellate adjudication.  


FINDINGS OF FACT

1.  There is clear and unmistakable evidence demonstrating 
that a mild back disability existed at the time of the 
veteran's entry into active military service, although it was 
not noted at the time of entry into active duty.  

2.  The preponderance of the credible and probative evidence 
clearly and unmistakably shows that the veteran's pre-service 
back disability did not undergo a permanent increase in 
severity, beyond natural progress, during service.  


CONCLUSIONS OF LAW

1.  The evidence establishes that the veteran had a mild back 
disability at the time of his entry into active service which 
was not aggravated during service; therefore, the presumption 
of soundness at entrance into service is rebutted by clear 
and unmistakable evidence.  38 U.S.C.A. § 1111 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.304(b) (2004 & 2006).

2.  The presumption of soundness having been rebutted, the 
competent evidence of record weighs against a finding that 
there was any permanent increase in the severity of the pre-
existing back disability during the veteran's service.  38 
U.S.C.A. § 1153 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.306(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006). 

In January and April 2002, the RO sent the veteran letters 
informing him of the types of evidence needed to substantiate 
his claim and its duty to assist him in substantiating his 
claim under the VCAA.  The 2002 letters informed the veteran 
that VA would assist him in obtaining evidence necessary to 
support his claim, including medical records, employment 
records, or records from other Federal agencies.  He was 
advised that it was his responsibility to send medical 
records showing he has a current disability as well as 
records showing the disability began in or was made worse 
during service, or to provide a properly executed release so 
that VA could request the records for him.  The veteran was 
also advised that he should send information describing any 
additional evidence or the evidence itself, including any 
medical reports he has.  This effectively informed him that 
he should provide any evidence in his possession that 
pertains to his claim.  

The Board finds that the content of the January and April 
2002 letters provided to the veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
advised of his opportunities to submit additional evidence.  
Subsequently, a December 2002 SOC provided the veteran with 
yet an additional 60 days to submit more evidence.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  In addition, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  Since 
the claim herein is being denied, such issues are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court of Appeals for Veterans Claims held that an veteran 
need only demonstrate that there is an "approximate balance 
of positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2006).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309(a) (2006).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

The veteran is seeking service connection for claimed 
residuals of a back injury.  He does not contend that his 
back disorder was incurred in service.  Instead, he asserts 
that his back disorder existed prior to service and was 
aggravated therein.  Specifically, the veteran states that, 
in 1953, he injured his back in a motor vehicle accident and 
was treated for fractured lumbar vertebrae and a slipped 
disk.  As noted, he claims his pre-existing back disorder was 
aggravated during service. 

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a), (b).  Aggravation of a pre-existing condition may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

VA may show a lack of aggravation by establishing that there 
was no increase in disability during service or that any 
increase in disability was due to the natural progress of the 
pre-existing condition.  38 U.S.C.A. § 1153.  However, if VA 
fails to rebut the section 1111 presumption, the claim is one 
for service connection, not aggravation.  Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this appeal, effective May 4, 2005.  See 70 
Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 C.F.R. 
§ 3.304(b) (2005)).  The amended regulation requires that VA, 
rather than the claimant, bear the burden of proving that the 
disability at issue pre-existed entry into service, and that 
the disability was not aggravated by service, before the 
presumption of soundness on entrance into active service may 
be rebutted.  See also Cotant v. Principi, 17 Vet. App. 116 
(2003). 

Where a law or regulation changes after a claim has been 
filed, but before the administrative and/or appeal process 
has been concluded, both the old and new versions must be 
considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  The Board will therefore 
consider both the old and new versions of 38 C.F.R. 
§ 3.304(b), noting that the amended regulation establishes a 
somewhat lesser burden upon the claimant. 

Under longstanding law, once the presumption of soundness at 
entry has been rebutted, aggravation may not be conceded 
unless the pre-existing condition increased in severity 
during service, pursuant to 38 C.F.R. § 3.306.  See 
VAOPGCPREC 3-2003 (July 16, 2003).  In addition, the usual 
effects of medical and surgical treatment in service, 
provided to ameliorate a pre-existing condition, will not be 
considered service connected unless the disorder is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
pre-existing condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, 
a higher court explained the Miller decision by noting that 
"[n]othing in the court's opinion suggests that without such 
evidence the presumption can never be rebutted," emphasizing 
that any such determination must consider "how strong the 
other rebutting evidence might be."  Harris v. West, 203 F. 
3d. 1347, 1351 (Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

Applying the legal criteria above, the Board notes that, at 
the veteran's pre-induction examination in December 1954, 
examination of his spine was negative.  Thus, the veteran's 
back disability was not "noted" when he entered active 
duty, and the presumption of soundness applies.  

Next, the Board must determine whether, under 38 U.S.C.A § 
1111 and 38 C.F.R. § 3.304(b), the presumption of soundness 
is rebutted by clear and unmistakable evidence that the 
claimed back disability existed prior to service.  The Board 
finds the presumption of soundness has been rebutted in this 
case, as explained below.  

Determinations regarding the pre-existence of a disability 
should be based on medical judgment derived from accepted 
medical principles, and the clinical factors pertinent to the 
basic character, origin, and development of such injury or 
disease.  History conforming to accepted medical principles 
should be given due consideration, in conjunction with basic 
clinical data, and be accorded probative value consistent 
with accepted medical and evidentiary principles regarding 
inccurrence, symptoms, and course of the injury or disease, 
together with all other lay and medical evidence concerning 
the inception, development, and manifestations of the 
impairment.  38 C.F.R. § 3.304(b) (2006).

As noted, the veteran asserts that, prior to service, he 
injured his back in a motor vehicle accident and was 
subsequently treated for a fractured vertebra and slipped 
disc.  Review of the record, indeed, reveals the veteran was 
involved in a motor vehicle accident in June 1954.  See 
November 1954 Workmen's Compensation Board Report of Medical 
Examination.  However, the Board finds there is no evidence 
showing the motor vehicle accident caused, or that the 
veteran was treated for, a fractured vertebra and slipped 
disc.  In this context, the Board notes the November 1954 
examination report reflects the veteran reported having 
difficulty, i.e., pain, in his low back due to the accident, 
and that he was under active medical treatment at the time.  
The Board notes the 1954 record reflects that the veteran had 
a "mild defect" in side bending, but he could bend forward 
and reach to within one foot of the floor, twist with no 
complaints, and perform straight leg raising.  In addition, 
there was no spasm of the spinal muscles.  The conclusion was 
the veteran had a "mild disability for heavy lifting" for 
which he would be re-examined in one year.  Based upon this 
evidence, the Board finds there is clear and unmistakable 
evidence that the veteran had a mild back disability prior to 
service, not including a fractured vertebra with slipped 
disc.  

In making this determination, the Board does note the veteran 
consistently reported, both during service and thereafter, 
that he had a pre-existing fractured vertebra and slipped 
disc; however, the Board finds it probative that the November 
1954 record does not mention a fractured vertebra and/or 
slipped disc, and the veteran did not report he was being 
treated for such disabilities.  The Board finds it especially 
probative that, when the veteran's back was examined on 
August 1, 1955, during his first week of service, physical 
examination and X-ray films were negative.  In fact, physical 
examination and X-ray films of the veteran's spine dated 
after August 18, 1955, were similarly negative.  

In this regard, the Board notes the record contains a VA 
medical opinion furnished in August 2005 wherein the 
physician opined that it is at least as likely as not that, 
if the veteran had sustained a fractured lumbar vertebra in 
1953, this trauma would have subsequently been apparent 
either by residual vertebral body deformities or degenerative 
changes, none of which were apparent.  The Board finds this 
opinion to be of significant probative value as to whether a 
fractured vertebra and slipped disc existed prior to service, 
because it was based upon review of the evidence of record at 
that time, including the service medical records.  The Board 
notes that, when the VA physician rendered the August 2005 
opinion, the November 1954 examination report was not 
included in the record.  The Board finds no prejudice to the 
veteran in this regard, however, because the November 1954 
examination report does not show or suggest thata fractured 
vertebra and slipped disc existed prior to service, and thus 
would not have changed the physician's opinion.  Instead, the 
November 1954 examination report shows the veteran had no 
more than a mild back disability, which the Board finds is 
the disability that existed prior to service.  

In support of his contention that he had a pre-existing 
fractured vertebra and slipped disc, the veteran and his 
representative point to X-rays, MRIs, and records which refer 
to "old" compression fractures in the veteran's spine.  In 
this regard, the Board notes the record contains a July 2002 
private medical record from G.M., M.D., which reflects that 
X-rays from Noble Hospital showed the veteran had an old 
compression fracture at L3 and significant degenerative 
changes, all of which were pre-existent.  Dr. GM opined that 
there was a causal relationship between the veteran's January 
2002 motor vehicle accident and the back pain he had, but 
that most of his symptoms "would be" related to the pre-
existent osteoarthritis of the lumbar spine.  In November 
2005, the veteran's representative submitted a CD which 
contains MRIs of the veteran's spine taken in May 2005, which 
the representative argues show old compression fractures.  In 
the November 2005 statement, the veteran's representative 
also points to a July 2002 X-ray of the veteran's thoracic 
and lumbar spine which reveals he had thoracolumbar scoliosis 
with loss of height at L1 through L3, which, according to the 
interpreting physician, was consistent with compression 
fractures.  

After carefully reviewing the evidence mentioned above, the 
Boards finds the evidence does not show the veteran had a 
fractured vertebra or slipped disc prior to service.  With 
respect to the CD containing the May 2005 MRIs, the Board 
notes the CD only contains the MRI images, without a 
diagnostic report interpreting the images.  The Board has no 
reason to doubt the May 2005 MRIs show the veteran has 
residuals of compression fractures; however, without a 
diagnostic report, the MRIs do not assist the veteran in 
showing the compression fractures are "old," as argued by 
the veteran's representative.  With respect to the July 2002 
private medical record, the Board notes Dr. GM was referring 
to the July 2002 X-rays mentioned above when he spoke of X-
rays showing an old compression fracture at L3 and 
significant degenerative changes.  In reviewing the July 2002 
X-ray report, however, the Board notes the interpreting 
physician did not refer to the compression fracture as 
"old" or indicate that the X-ray suggested the compression 
fracture or other findings were pre-existing conditions.  In 
evaluating the probative value of Dr. GM's conclusion, the 
Board also notes there is no indication as to how long the 
doctor had been treating the veteran, or from what sources he 
obtained the veteran's medical history.  In this regard, the 
Board notes that only the second page of Dr. GM's report is 
associated with the claims file.  As a result, the Board 
finds the July 2002 opinion from Dr. GM to be of lessened 
probative value because he did not provide a clear 
explanation as to how he concluded that the veteran's 
compression fracture was a pre-existing disability.  

Even if the July 2002 opinion from Dr. GM and the May 2005 
MRIs are accepted as competent evidence that the veteran had 
"old" compression fractures, the Board notes this evidence 
still does not show that compression fractures existed prior 
to service, because the evidence was generated more than 45 
years after the veteran was separated from service and does 
not provide any indication as to when the fracture was 
incurred.  Therefore, the Board finds the July 2002 X-rays 
and private medical opinion and May 2005 MRIs are not clear 
and unmistakable evidence that a fractured vertebra and 
slipped disc existed prior to service.  Regardless, as noted 
above, the Board finds that the November 1954 medical record 
constitutes clear and unmistakable evidence that the veteran 
had a mild back disability prior to service.

Next, with the presumption of soundness rebutted, the Board 
must determine whether the veteran's pre-existing back 
disability was aggravated (i.e., incurred a permanent 
increase in the underlying disability which was not natural 
progress) during service.  The Board finds that the back 
disability was clearly and unmistakably not aggravated during 
service.  Although the record does not contain a medical 
opinion as to whether the veteran's back disability was 
aggravated during service, we find that a remand is not 
necessary in order to obtain a medical opinion, and that the 
veteran is not prejudiced by this omission, for the following 
reasons.

Review of the record reflects that the veteran complained of 
pain both prior to and during service.  In November 1954, he 
had slightly limited range of motion in forward and side 
bending.  However, as noted above, upon entry into service he 
did not have any functional limitations associated with his 
back as evidenced by the reports of normal physical 
examinations included in the SMRs.  In this regard, the Board 
notes the veteran only complained of pain in his back and did 
not report having additional functional limitations, such as 
bending or stooping.  In addition, the Board finds probative 
that the veteran did not, and has not, reported that he 
suffered an injury to his back during service which 
aggravated his pre-existing back disability.  In this 
context, the Board notes that, in testimony provided by the 
veteran in late October 1955 during proceedings before a 
Board of Officers, he indicated he had not done much of 
anything in his current company since he was assigned, and 
stated he had been out in the field with his company only 
once.  In fact, records show that during his short period of 
service, which the Board notes was just over three months, he 
spent 22 days in the hospital from August 11, 1955, to 
September 2, 1955, for observation of suspected rheumatic 
fever, which was ultimately not found.  

In summary, the Board finds there is no competent medical 
evidence of record showing that the veteran's pre-existing 
back disorder increased during service.  At best, the 
evidence shows the pre-existing back injury improved during 
service, as there is essentially no indication of any back 
injury or disability in the SMRs.  In making this 
determination, the Board finds especially probative that the 
first time the veteran is shown to have problems related to a 
back disability after service is in 2002, which coincides 
with a motor vehicle accident in which he was involved in 
January 2002 and sustained a back injury.  This gap of more 
than 45 years in the record also militates against a finding 
that the in-service complaints of pain caused a chronic 
disorder, and also rebuts any assertion of continuity of 
symptomatology since separation from service.  See 38 C.F.R. 
§ 3.303(b); see also Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the effect that 
service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  

The Board notes the record contains opinions from medical 
professionals which purport to relate the veteran's current 
condition to his military service.  In a September 2002 
statement, the veteran's chiropractor, M.G.S., D.C., opined 
it is likely as not that the veteran's condition is related 
to the injury he had in service.  Similarly, in September 
2002, the veteran's physical therapist opined the veteran's 
current condition is most probably related to the old back 
injury he sustained in military service.  Also of record are 
statements from R.C., D.C., dated February 2005, which 
reflect he had been providing the veteran chiropractic 
treatment for his neck and mid-back injury following the 
motor vehicle accident in January 2002.  Dr. RC stated the 
veteran complained of neck and mid-back pain from the 
accident in addition to increased pain in the lower lumbar 
region from a prior injury.  Dr. RC stated there was 
successful resolution of the symptoms and findings related to 
the motor vehicle accident, but opined that it is as likely 
as not that the veteran's current condition is related to the 
injury he had in service.  

Although these medical opinions purport to relate the 
veteran's current back disability to military service, the 
Board finds these opinions to be of little probative value, 
because the factual basis upon which the conclusions are 
primarily based, i.e., that the veteran suffered a back 
injury during service, is not supported by the preponderance 
of the evidence of record.  As noted above, the SMRs contain 
no evidence that the veteran suffered an injury to his low 
back during service.  In addition, there is no indication 
that any of the medical professionals reviewed the veteran's 
claims file prior to rendering their conclusion or had 
evidence, other than the veteran's report, that he suffered a 
back injury during service.  Therefore, the opinions 
mentioned above are of no probative value in linking the 
veteran's current back disorder with his service, as they are 
based upon an inaccurate or incredible factual premise.  See 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (opinion based 
upon inaccurate factual premise has no probative value).  
Moreover, the Board notes the opinions mentioned above do not 
assist the veteran in showing his pre-existing back 
disability was aggravated during service, which is the 
controlling issue in this case.  

The Board notes the veteran stated, in an August 2005 written 
statement, that he believes his pre-existing fracture was 
aggravated by service because it is his understanding that a 
fracture will knit in 6 months but takes 6 to 9 years to 
completely heal.  He also stated that strenuous physical 
activity causes further aggravation and prevents proper 
healing.  The veteran has argued his pre-existing back injury 
was aggravated during service because he was taken into 
service one and a half years after the initial injury and was 
subjected to strenuous basic training, which caused severe 
back discomfort.  The Board appreciates the veteran's 
arguments and does not doubt he sincerely believes he had a 
fractured vertebra prior to service which was aggravated 
therein.  However, there is no indication that the veteran 
has the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving 
medical diagnosis, etiology, or causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494.  

The Board notes the veteran has been diagnosed with 
degenerative disease, or arthritis, of the lumbar spine, 
which is a one of the chronic diseases for which presumptive 
service connection can be granted under 38 U.S.C.A. 
§ 1101(3); 38 C.F.R. § 3.309(a).  See January 2001 MRI and 
August 2005 VA examination report.  However, in order for 
presumptive service connection to apply, as noted above, the 
arthritis must be manifested within one year after the date 
of the veteran's separation from service.  See 38 C.F.R. 
§ 3.307(a).  Here, the Board notes the veteran's arthritis 
diagnosis was rendered more than 45 years after he was 
discharged from service.  Therefore, service connection on a 
presumptive basis is not warranted in this case.  

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for 
residuals of a back injury, based upon aggravation, and the 
benefit-of-the-doubt doctrine is not for application.  See 
Gilbert, supra.


ORDER

Entitlement to service connection for residuals of a back 
injury is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


